Beck, J.
(After stating the facts.) We are of the opinion that the court below properly sustained the general demurrer and dismissed the petition. The petitioner does not seek to have the corpus of an alleged trust turned over to him on the ground that the trust is executed and that he is entitled to the corpus of the estate; but he evidently stands squarely upon the written contract, and his petition, where it is not ambiguous, insists that a debt due him in accordance with the terms of the contract be paid over to him, and he is seeking a judgment in his favor against the defendant for the full amount set apart for his benefit, after deducting the amount paid therefrom to his attorneys, as stipulated in the contract. If the written instrument which we have set forth created a trust, and petitioner is entitled to have the same executed by the trustee turning over to him for life the corpus as a trust estate, he should have instituted proceedings appropriate to the obtaining of such relief; and the court might then, in ease it was adjudged proper to turn the corpus of-the estate over to petitioner, have put such terms upon it as would have safeguarded the estate. But the plaintiff did not see fit to do this. He saw fit to stand upon the entire contract according to the terms thereof, and yet have a judgment for *22the amount of money which went into the hands of this defendant. He was not entitled to any such judgment, and the case was properly dismissed.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.